     Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 1 of 8




1                         UNITED STATES DISTRICT COURT

2                                DISTRICT OF NEVADA

3    GLADIS ESTRADA, et al.,
4                                                3:20-CV-0579-MMD-CLB
                           Plaintiff(s),
5       v.
                                                 ORDER
6    CITY OF RENO,
7
                          Defendant.
8

9
     And related cases:
10
     CLEOUS: 3:20-CV-0585-MMD-CLB
11
     NOVAK: 3:20-CV-0586-MMD-CLB
12
     SIMINOE: 3:20-CV-0595-MMD-CLB
13   BERNS: 3:20-CV-0649-MMD-CLB
14   BUSHY: 3:20-CV-0650-MMD-CLB
15   LOFFER: 3:20-CV-0711-MMD-CLB
16   DEKKER: 3:20-CV-0712-MMD-CLB
17   NAUMAN: 3:20-CV-0713-MMD-CLB

18   SCHUTTE: 3:20-CV-0714-MMD-CLB

19   SPENCER: 3:20-CV-0715-MMD-CLB

20   LLAMAS-AGUILAR: 3:21-CV-0011-MMD-CLB

21   CONLIN: 3:21-CV-0012-MMD-CLB
     DONOHUE: 3:21-CV-0014-MMD-CLB
22
     DUTCHER: 3:21-CV-0015-MMD-CLB
23
     ASSEM. OF GOD: 3:21-CV-0016-MMD-CLB
24
     NEVAREZ: 3:21-CV-0017-MMD-CLB
25
     PEARSON: 3:21-CV-0021-MMD-CLB
26
     ROSS: 3:21-CV-0022-MMD-CLB
27

28

                                           1
        Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 2 of 8




1      LONG: 3:21-CV-0023-MMD-CLB

2      LAUNER: 3:21-CV-0026-MMD-CLB

3      POOL: 3:21-CV-0029-MMD-CLB

4      HUGHETT: 3:21-CV-0036-MMD-CLB
       SOTELO: 3:21-CV-0037-MMD-CLB
5
       BERRY: 3:21-CV-0038-MMD-CLB
6
       HALL: 3:21-CV-0040-MMD-CLB
7

8

9           The lawsuits identified in Attachment “1” are pending before this court and have been

10   assigned to the Honorable Miranda M. Du and the undersigned Magistrate Judge. Each case

11   arises from the flooding of Swan Lake, located in Lemmon Valley, Reno, Nevada in 2017. In

12   each case, individual homeowners allege federal claims arising from the flood in relation to

13   their homes and property. Although each lawsuit involves separate homeowners and

14   individual pieces of real property, there are significant overlapping factual and legal issues in

15   each case.

16          Pursuant to Fed. R. Civ. P. 42(a), where actions before the court involve “a common

17   question of law or fact” the court may consolidate the actions, in whole or in part. This rule

18   affords courts “broad discretion” to consolidate cases pending in the same district either on

19   a motion by a party or sua sponte. In re Adams Apple, Inc., 829 F.2d 1484, 1487 (9th Cir.

20   1987). In deciding whether consolidation is appropriate, the Court considers a number of

21   factors including “judicial economy, whether consolidation would expedite resolution of the

22   case, whether separate cases may yield inconsistent results, and the potential prejudice to

23   a party opposing consolidation.” First Mercury Ins. Co. v. SQI, Inc., 2014 WL 496685, at *2

24   (W.D. Wash. Feb. 6, 2014) (citing 8 Moore's Federal Practice–Civil § 42.10[4–5]).

25          Based on the foregoing, the court ORDERS the following:

26          1.     Pretrial Consolidation. Having considered the above factors, this Court

27   concludes that consolidation of the cases identified in Attachment “1” is appropriate for the

28

                                                    2
         Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 3 of 8




1    purpose of discovery and pretrial matters that involve the same legal and factual issues in

2    each case. 1 Therefore, for those issues involved in each case that involve the same facts

3    and/or legal issues as all other cases, those matters will be consolidated under one master

4    case number and name. This order, however, does not constitute a determination that these

5    actions should be consolidated for trial, nor does it have the effect of making any entity a

6    party to an action in which it has not been joined and served in accordance with the Federal

7    Rules of Civil Procedure. Finally, the court does not consolidate these matters for any issues

8    that are unique or individual to each piece of real property or the individual homeowners.

9           2.      Master Docket and Case Caption. The court orders the clerk to open and

10   maintain a master docket and case ﬁle under the style “IN RE: 2017 LEMMON VALLEY

11   FLOOD,” master ﬁle number 3:21-cv-00093-MMD-CLB to be used for all filings for the

12   master case related to the Lemmon Valley Flood Consolidated Issues. All orders, pleadings,

13   motions and other documents will, when filed and docketed in the master file, be deemed

14   filed and docketed in each other case. Finally, all orders, pleadings, motions, and other

15   documents shall use the following caption:

16

17

18
19

20

21

22

23

24

25   1
              This consolidation does not include King v. City of Reno, 3:21-cv-00024-MMD-WGC, which involves
     additional defendant, Washoe County. Washoe County filed a motion to sever from the consolidated matters,
26   which has not been ruled on. Therefore, nothing in this order alters or amends any due dates or obligations
     related to the King case that are currently pending.
27

28

                                                         3
        Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 4 of 8




1
                                  UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      IN RE: 2017 LEMMON VALLEY FLOOD
                                                         Case No. 3:21-cv-00093-MMD-CLB
5
      This document relates to:                          [Title of Document]
6
      [“All Actions”]
7
      or
8

9     [if the document relates to less than all of
      the consolidated cases, specify by title
10    and case number of the individual
      applicable case(s) the document is
11    related to]
12

13

14

15
            When a document filed pertains to all actions, the phrase “All Actions” shall appear
16
     immediately after the phrase “This document pertains to:”. When a document pertains to
17
     only some, but not all, of the actions, the document shall list, immediately after the phrase,
18
     “This document relates to:”, the title and case number for each individual action to which the
19
     document applies.
20
            3.      Later Filed Cases. The terms of this order related to the consolidation for
21
     purposes of discovery and pretrial matters in cases that involve claims related to the 2017
22
     Lemmon Valley Flood shall only to the cases identified by this order and will only apply to
23
     subsequently filed cases involving the same facts and circumstances upon entry of a
24
     separate order by the court specifically consolidating those action(s) with the Master Docket
25
     and Case Caption.
26
27

28

                                                     4
         Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 5 of 8




1           4.      Motions to Dismiss. Currently pending in all, but one, of the consolidated cases

2    listed in Attachment “1” are motions to dismiss filed by the defendants.

3           Based on the representations of counsel at the April 23, 2021 hearing, the motions

4    to dismiss are not identical as to all consolidated cases. Specifically, in a subset of the cases,

5    the defendants assert arguments specific to certain plaintiffs’ who were not identified class

6    members in the underlying state court class action. As such, there are legal issues in the

7    motions to dismiss that are applicable to all of the consolidated cases. However, there are

8    separate arguments related only to a sub-set of the consolidated cases involving plaintiffs

9    who were not members of the underlying class action.

10          Based on these representations, the court denies each of the motions to dismiss

11   without prejudice and orders the defendants to refile the motions to dismiss under the Master

12   Docket and Case Caption as follows. Specifically, the court orders the defendants leave to

13   file 2 master motions to dismiss in the Master Docket and Case Caption as follows: (1) one

14   motion to dismiss asserting legal arguments applicable to all the consolidated cases; and

15   (2) one motion to dismiss asserting arguments specific to only those plaintiffs who were not

16   members of the underlying class action. The briefing schedules for each motion are set as

17   follows:

18                  A. Motion to Dismiss Applicable to ALL Cases:
19          Defendants are ordered to re-file one master motion to dismiss asserting legal

20   arguments that are applicable to all cases within 14 days of the date of this order, and by no

21   later than March 9, 2021.2 Plaintiffs must file one master opposition to that motion to dismiss

22   within 30 days after the motion is filed. Defendants must file their reply in support of that

23   motion to dismiss 30 days after the opposition is filed.

24

25

26   2
          The caption for this master motion to dismiss, must state as follows: “This document applies to: ALL
     CONSOLIDATED CASES”.
27

28

                                                        5
         Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 6 of 8




1                      B. Motion to Dismiss re: Arguments Specific to Non-Class Member Plaintiffs:

2             Defendants are ordered to re-file one additional motion to dismiss that addresses

3    arguments specific to only the non-class member plaintiffs within 30 days of this order, and

4    by no later than March 25, 2021.3 Plaintiffs must file one master opposition to that motion

5    to dismiss within 30 days after the motion is filed. Defendants must file their reply in support

6    of that master motion to dismiss within 30 days after the opposition is filed.

7             5.       Stay of Discovery. Pursuant to the Court’s Order dated February 22, 2021,

8    discovery is currently stayed in all of the consolidated actions until the Case Management

9    Conference scheduled for April 30, 2021 to allow the parties time to explore possible

10   settlement.

11            6.       April 30, 2021 Case Management Conference. As previously ordered, a case

12   management conference will be held for the purposes specified in Fed. R. Civ. P. 16 and

13   will be subject to the sanctions prescribed in Rule 16(f). By no later than April 8, 2021, the

14   parties are ordered to file a “joint case management” report that details: (1) the status of the

15   outstanding cases; (2) the status settlement negotiations; and (3) proposed scheduling order

16   and discovery plan deadlines for the court’s consideration.

17            The court will issue an agenda approximately three (3) days prior to the conference

18   which will include the above topics and may include additional topics related to discovery
19   and case administration. Counsel are encouraged to advise the Court of any items that they

20   request be included to the agenda by sending an email to the undersigned via her courtroom

21   deputy, Lisa Mann, no later than one-week before the conference.4

22   DATED: February 23, 2021.                              ___________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
23

24   3
             The caption for this master motion to dismiss, must state as follows: “This document applies to the
25   following cases: [list each case name and number applicable]”.
     4        In preparation of the April Case Management Conference, the Court encourages counsel to review the Manual for
26   Complex Litigation (Fourth Edition), which may provide helpful guidance and information on the discovery issues and pretrial
     matters that may arise in this case given its scope and complexity.
27

28

                                                                  6
         Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 7 of 8




1                                      Attachment “1” – Case List

2

3
             Case Name                                     Case Number
4

5    1       Estrada v. City of Reno                       3:20-cv-579-MMD-CLB

6
     2       Cleous v. City of Reno                        3:20-cv-585-MMD-CLB
7

8    3       Novak v. City of Reno                         3:20-cv-586-MMD-CLB

9
     4       Siminoe v. City of Reno                       3:20-cv-595-MMD-CLB
10

11   5       BERNS v. City of Reno                         3:20-cv-649-MMD-CLB

12
     6       Bushey v. City of Reno                        3:20-cv-650-MMD-CLB
13

14   7       Loffer v. City of Reno                        3:20-cv-711-MMD-CLB

15
     8       Dekker v. City of Reno                        3:20-cv-712-MMD-CLB
16

17   9       Nauman v. City of Reno                        3:20-cv-713-MMD-CLB

18
     10      Schutte v. City of Reno                       3:20-cv-714-MMD-CLB
19

20   11      Spencer v. City of Reno                       3:20-cv-715-MMD-CLB
21
     12      Llamas-Aguilar v. City of Reno                3:21-cv-11-MMD-CLB
22

23   13      Conlin v. City of Reno                        3:21-cv-12-MMD-CLB
24
     14      Donohoe v. City of Reno                       3:21-cv-14-MMD-CLB
25

26   15      Dutcher v. City of Reno                       3:21-cv-15-MMD-CLB
27

28

                                                   7
      Case 3:21-cv-00093-MMD-CLB Document 1 Filed 02/23/21 Page 8 of 8




1
     16   New Life Assembly Church v. City of Reno   3:21-cv-16-MMD-CLB
2

3    17   Nevarez v. City of Reno                    3:21-cv-17-MMD-CLB

4
     18   Pearson v. City of Reno                    3:21-cv-21-MMD-CLB
5

6    19   Ross v. City of Reno                       3:21-cv-22-MMD-CLB

7
     20   Long v. City of Reno                       3:21-cv-23-MMD-CLB
8

9    21   Launer v. City of reno                     3:21-cv-26-MMD-CLB

10
     22   Pool v. City of Reno                       3:21-cv-29-MMD-CLB
11

12   23   Hughett v. City of Reno                    3:21-cv-36-MMD-CLB

13
     24   Sotelo v. City of Reno                     3:21-cv-37-MMD-CLB
14

15   25   Berry v. City of Reno                      3:21-cv-38-MMD-CLB

16
     26   Hall v. City of Reno                       3:21-cv-40-MMD-CLB
17

18
19

20

21

22

23

24

25

26
27

28

                                             8
